Name: Council Regulation (EEC) No 2003/83 of 18 July 1983 amending Regulation (EEC) No 1760/78 on a common measure to improve public amenities in certain rural areas
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 7 . 83 Official Journal of the European Communities No L 198/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2003/83 of 18 July 1983 amending Regulation (EEC) No 1760/78 on a common measure to improve public amenities in certain rural areas Whereas a period of five years should nevertheless be allowed for implementing the common measure, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas a period of five years was considered neces ­ sary for carrying out the common measure covered by Regulation (EEC) No 1760/78 (3) ; Whereas drawing up the outline programmes referred to in Title I of the said Regulation took longer than expected ; whereas, for that reason , the programme did not begin to be implemented in France and in Italy until 12 and 22 months respectively after the entry into force of Regulation (EEC) No 1760/78 ; HAS ADOPTED THIS REGULATION : Article 1 Article 11 ( 1 ) of Regulation (EEC) No 1760/78 shall be replaced by the following : ' 1 . The period envisaged for implementing the common measure shall be five years from the date of approval of the last of the outline programmes as referred to in Article 2.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 July 1983 . For the Council The President C. SIMITIS (*) OJ No C 69, 15 . 3 . 1983, p . 7. O OJ No C 161 , 20 . 6 . 1983 , p . 156. (3) OJ No L 204, 28 . 7 . 1978 , p . 1 .